Citation Nr: 0720107	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision.  In September 2006, 
the veteran testified before the Board.  

In July 2005, a Decision Review Officer with the RO reopened 
the claim of service connection for a stomach disability and 
denied the claim on the merits.  The Board must also 
initially consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this 
case, the veteran's testimony and the ongoing diagnoses are 
sufficiently new and material, and the Board concurs with the 
RO's reopening of the claim.  Therefore, this claim is now on 
appeal on its merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when action is needed from him.


REMAND

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of a stomach disability.  
On the December 1952 discharge examination, the examiner 
indicated that the abdomen and viscera (including hernia) 
were normal.  

On a July 1953 VA examination, there was a diagnosis of 
psychophysiologic gastrointestinal (GI) reaction.  

In September 1954, a private physician indicated that the 
veteran was being treated for his nerves.  

In March 1962, the veteran was hospitalized by VA.  The 
pertinent diagnosis was psychophysiological autonomic and 
visceral reaction.  The examiner did not opine that this 
disorder was related to service.  The GI series was normal.  

According to VA outpatient treatment records from December 
2002 and December 2003, the veteran had esophageal reflux.  
In December 2002, gastroesophageal reflux disease (GERD) was 
noted as being stable.  

Thereafter, lay evidence was received from two people who 
served with the veteran and recalled him having problems with 
food/stomach problems during service.  

In September 2006, the veteran testified before the Board 
that he initially had a "nervous stomach" during service.  
His stomach would become upset after eating and he would 
vomit.  He also had indigestion and pain in his stomach.  He 
related that he was treated immediately after service for 
this problem and has continued to have stomach problems since 
that time.  

In light of this evidence, VA examination is needed.  The 
examination should include both gastrointestinal and 
psychiatric evaluations to determine if the veteran has a GI 
disability and/or a psychiatric disability manifested by GI 
symptoms.  The examiner should opine as to whether it is more 
likely than not, less likely than not, or at least as likely 
as not, that any current GI disability and/or a psychiatric 
disability manifested by GI symptoms is related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for 
gastrointestinal and psychiatric VA 
examinations.  Provide the claims file 
to the examiner(s).  The examiner(s) 
should determine if the veteran 
currently has a GI disability and/or a 
psychiatric disability manifested by GI 
symptoms.  The examiner(s) should opine 
as to whether it is more likely than 
not, less likely than not, or at least 
as likely as not, that any current GI 
disability and/or a psychiatric 
disability manifested by GI symptoms is 
related to service.  

2.  Then, readjudicate the claim for 
service connection for a stomach 
disability.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claims should be 
treated expeditious.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




